Citation Nr: 0521679	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  93-23 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel






INTRODUCTION

The veteran served on active duty from July 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey which denied service connection for 
hypertension.

The Board remanded the issue on appeal in October 1995, 
November 1999, and September 2003.  In its September 2003 
Remand, the Board directed a VA examination to determine 
whether the veteran's hypertension was caused or aggravated 
by his service-connected PTSD.


FINDING OF FACT

The evidence of record is in equipoise with respect to the 
question of whether the veteran's diagnosed hypertension is 
secondary to his service-connected PTSD 


CONCLUSION OF LAW

Hypertension is proximately due to the veteran's service-
connected PTSD.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 
C.F.R. § 3.102, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA duties pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA) have been satisfied is not required.  The 
Board finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran. 
Factual Background

The veteran has been service-connected for PTSD since May 
1992.

Medical evidence of record reflects that the veteran has a 
current diagnosis of hypertension.

Pursuant to a September 2003 Board Remand, the veteran 
received a VA medical examination in April 2004.  The 
examining VA physician concluded there was no relationship 
between the veteran's service-connected PTSD and his 
hypertension and, further, that PTSD did not cause 
hypertension or contribute to any exacerbations of 
hypertension.

An April 2005 letter from Alfred M. Dipiero, D.O., noted that 
the veteran had been under his care for hypertension, and 
concluded that the hypertension resulted from the veteran's 
service-connected PTSD.

Legal Criteria
.  

Service connection may also be granted on a secondary basis 
if a claimed disability is found to be proximately due to, or 
is the result of, an established service-connected disease or 
injury.  Establishing service connection on a secondary basis 
requires evidence sufficient to show: (1) that a current 
disability exits, and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (2004); 
See Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Secretary shall consider all information and lay and 
medical evidence of record with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004). 

Analysis

The evidence with respect to whether the veteran has a 
current disability, hypertension, is not in dispute.  The 
record reflects that the veteran was first diagnosed with, 
and treated for, hypertension, sometime in the 1970's.  

In its September 2003 Remand, the Board directed that a VA 
medical examination be conducted to determine whether the 
veteran's service-connected PTSD caused or aggravated the 
veteran's hypertension.  Subsequently, two medical opinions 
have been obtained and added to the file, both of which are 
remarkably inadequate with respect to providing any rationale 
for their diametrically opposed conclusions.

The first, a report of an April 2004 VA medical examination, 
concluded that there is no relationship between the veteran's 
service-connected PTSD and his hypertension.  No rationale of 
any kind, however, is provided for that conclusion.

The second, a letter from a private physician who has treated 
the veteran for his hypertension for many years, concluded 
that the veteran's hypertension resulted from his service-
connected PTSD.  Again, no rationale of any kind is provided 
for that conclusion.

Other than the two medical opinions discussed above, there is 
no evidence of record with respect to the issue of secondary 
service-connection for hypertension resulting from the 
veteran's PTSD.

The Board finds that the evidence with respect to secondary 
service-connection is in approximate balance, as there is no 
sound basis for choosing one medical opinion over the other.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant and, accordingly, the claim must be granted.  

In reaching this determination, the Board notes that the fact 
that PTSD was recognized after hypertension was diagnosed is 
not determinative, since the record is not lcear as to when 
PTSD first existed.  Furthermore, in reaching this 
determiantion, the Board notes that the VA published 
information in the Federal Register.  The study did find a 
statistically significant increased incidence of hypertension 
and chronic heart disease among World War II veterans with 
PTSD (odds ratio = 1.25 for hypertension and 1.19 for chronic 
heart disease).  The conclusion that PTSD may be associated 
with cardiovascular disorders is also supported by a 1997 
study finding that Vietnam veterans diagnosed with PTSD had a 
significantly increased risk of circulatory disease many 
years after service.  (Boscarino JA. Diseases Among Men 20 
Years After Exposure to Severe Stress: Implications for 
Clinical Research and Medical Care. Psychosom Med 1997; 
59:605-14.) 69 FR 60083-01.  In view of the lack of reasoning 
in each pertinent medical opinion, the favorable evidence at 
least has some support in a document placed in the Federal 
Register by VA.


ORDER

Entitlement to service connection for hypertension, secondary 
to the veteran's service-connected PTSD, is granted.



	                        
____________________________________________
	H.N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


